Citation Nr: 1143017	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for scoliosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from August 1981 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans (VA) Regional Office (RO) in which the RO granted service connection for scoliosis with a 20 percent evaluation effective May 3, 2007 (the date of the receipt of the claim).  The veteran perfected an appeal for the claim.

The Board notes that there was also an appeal pending for a higher initial rating for posttraumatic stress disorder.  However, in a written statement received on May 1, 2009, the Veteran indicated that she was withdrawing that issue.  Thus, the appeal is limited to the issue listed on the cover page.  

In August 2008, the Veteran cancelled her requested for a video-conference hearing.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on her part.


REMAND

The Board's review of the claims file reveals that further action on the claim for an initial increased rating for scoliosis of the lumbar spine is warranted. 

The Veteran was last provided a VA examination of the spine in August 2010.  At that time, range of motion of the lumbar spine was to 90 degrees.  The examiner reported that the Veteran did not have any apparent radiculopathy.  However, subsequent VA outpatient treatment reports dated in March and May 2011 indicate that the Veteran's lumbar spine disability may have increased in severity.  In March 2011, forward flexion of the lumbar spine was to 45 degrees with the use of a back brace.  The Veteran reported that she utilized a back brace on a daily basis and declined to remove it for the examination.  It was noted she had received injections for right trochanteric bursitis, and that she had an appointment in May concerning right hip and knee pain.  In May 2011, she complained of pain that radiated into her lateral right hip and into the lateral aspect of the right knee.  She also reported that her leg had begun giving out since she was last seen.  The examiner noted that the Veteran appeared to have some atrophy of her right lower extremity compared to her left.  She also had an absent patellar reflex compared to the left.  The examiner felt that the Veteran's leg could be giving out due to weakness, which could be the result of her lumbar spine but that it was difficult to say at that time.  As the Veteran reported she was moving, it was determined that she required orthopedic follow-up for her complaints of sacroiliac, hip and knee pain at the Philadelphia VA Medical Center (VAMC). 

As the current severity and extent of the Veteran's service-connected lumbar spine disability is unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate her increased rating claim for that disability. 
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Moreover, the August 2010 VA examiner indicated that an electromyography (EMG) study had been ordered to rule out right radiculopathy, but results from the study have not been associated with the claims file.  In a March 2011 VA outpatient treatment report, it was noted that the Veteran underwent an EMG/nerve conduction study of the lower extremities in September 2010 which was negative for radiculopathy.  A copy of the EMG report should be obtained by the RO. 

As noted above, there is an indication that there may be outstanding VA treatment reports.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all relevant records of evaluation and/or treatment for the Veteran from the Philadelphia VAMC dating from June 2011 to the present.  Also, any EMG studies conducted on or after August 2010, to include the September 2010 testing, should be obtained from the Lebanon VAMC.  If any records are not available, the claims file should be annotated as such and the Veteran notified of such.  

2.  Thereafter, schedule the Veteran for VA orthopedic and neurological examinations to determine the current severity of her service-connected scoliosis of the lumbar spine.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A complete rationale should be provided for all opinions expressed. 

The examiner should describe all symptomatology related to the Veteran's service-connected lumbar spine disability, to include orthopedic and neurological symptoms.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation. The examiner should indicate whether there is objective evidence to support a finding of radiculopathy.

The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician). 

All examiner(s) should set forth all pertinent findings, along with the complete rationale for the conclusions reached. 

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






